PETITION FOE REHEARING-.
Rothrock, J.
After the filing of the majority opinion, and the dissent thereto, a- petition for rehearing was filed and a reply ordered. We have examined the petition for rehearing and the reply, in connection with the original record and arguments, and a majority of the court adhere to the original opinion, and now think that the judgment of the court below should be reversed.
In our judgment, when it is conceded by plaintiff’s counsel that Matilda Trau could have made a valid conveyance of her homestead without consideration, and that her grantee could have held it free from any claim of her creditors, the case is virtually disposed of against the plaintiff.
If the property were not exempt as a homestead, the voluntary conveyance of it would be a fraud upon her creditors, and their rights would be the same as though no conveyance had been made. It would in equity, as to her creditors, still be her property. This would be true whatever her intent was in making the conveyance. We are unable to see then, if she may make a valid voluntary conveyance of her homestead, in what respect the ease at bar differs in principle from such conveyance. It being conveyed with intent to dpfraud her creditors — if such intent can be said to exist in conveying property which,is exempt from the claims of creditors — the fact of such fraudulent intent will forever preclude her from asserting title against her fraudulent grantee, and the conveyance is as absolute and binding between them, as though it were voluntary by way of gift.
*620The homestead may become liable to the claims of creditors either by abandonment or by the express contract of the owner. The homestead defendant in this case has not mortgaged or otherwise incumbered it for plaintiff’s benefit. She has abandoned it, in the sense that she has permanently ceased to occupy it as a homestead. Before her removal she conveyed it away, not in trust, and for a proper purpose, but, as plaintiff insists, with a fraudulent intent. She cannot re-invest herself with the title, and much less, in our judgment, can the plaintiff claim a lien upon the property.
Reversed.